Proceeding pursuant to CPLR article 78 to review a determination of respondent Superintendent of the State of New York Insurance Department, dated May 25, 1984, which, after a hearing, ordered that a report on examination be filed, that petitioners dispose of a mortgage taken as security for a loan made in violation of the Insurance Law, and that the officers and directors of the Polish National Alliance of Brooklyn U.S.A. indemnify that organization for any loss which it may incur in disposing of said mortgage.
Determination confirmed and proceeding dismissed on the merits, with costs.
The upholding of charges against petitioners by the hearing officer finds ample basis in the record and, thus, is clearly supported by substantial evidence. Indeed, the hearing testimony clearly established that petitioners knowingly engaged in making several loans in contravention of Insurance Law former § 78 (6) (now § 1411 [f]). Moreover, petitioners have wholly failed to show that "Circular Letter No. 16” of 1975, issued by the respondents as a guide to insurers, is in any manner irrational in its interpretation of the above statute. We find the aforementioned circular letter to be a proper *435exercise of the "broad power [of the Superintendent of Insurance] to interpret, clarify, and implement the legislative policy” (Breen v Cunard Lines S. S. Co., 33 NY2d 508, 511).
Petitioners’ assertion that the statute as so interpreted is unfair to fraternal benefit societies is also unpersuasive. We further note that the sanctions imposed on the petitioners are merely meant to return the parties to their relative positions before the statute was violated. As such, they are in no manner so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222).
We have examined the remaining contentions of petitioners and find them to be without merit. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.